Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:18-cv-80176

  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC,

        Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/




                    DR. WRIGHT’S STATEMENT OF MATERIAL
            FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 2 of 11




                                       LIST OF EXHBITS1

               Exhibit Letter or                          Exhibit
                Docket Entry

              D.E. 83-24            I. Kleiman’s email to C. Wright, dated April 23,
                                    2014

              Exhibit A             Patrick Paige Deposition Transcript

              Exhibit B             Carter Conrad Deposition Transcript

              Exhibit C             Kimon Andreou Deposition Transcript

              Exhibit D             Kursten Karr Declaration

              Exhibit E             Kaleb Jones Declaration

              Exhibit F             David Kahurcik Deposition Transcript

              Exhibit G             Wells Fargo Foreclosure Complaint

              Exhibit H             Dave Kleiman Credit Report

              Exhibit I             William Nicholson Expert Report

              Exhibit J             City of Lake Worth’s Office of Human
                                    Resources/Risk Management Memorandum

              Exhibit K             Kevin Madura Expert Report

              Exhibit L             Dave Kleiman Expert Declaration

              Exhibit M             Ira Kleiman January 10, 2020 Deposition
                                    Transcript

              Exhibit N             Ira Kleiman April 8, 2019 Deposition Transcript

              Exhibit O             Nicholas Chambers Expert Report

              Exhibit P             D. Kleiman’s email to I. Kleiman and others, dated
                                    October 9, 2010


  1
    As required by the Scheduling Order, Dr. Wright will submit an index of the exhibits with their
  respective docket entries.
                                                  ii
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 3 of 11




            Exhibit Q        Lynn Wright Deposition Transcript

            Exhibit R        Joseph Karp Deposition Transcript

            Exhibit S        Plaintiffs’ Privilege Log




                                          iii
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 4 of 11



                                       STATEMENT OF FACTS

   A.    The Testimony of Those Closest To Dave Kleiman

         1.      Mr. Patrick Paige was Mr. Dave Kleiman’s (“D.K.”) closest friend. P. Paige

  Depo. Tr. 37:6-11, attached as Exhibit A. Mr. Paige trained D.K. as a police officer. Id. at 8:2-

  12. They were business partners in a company called Computer Forensics LLC, up until D.K.’s

  death. Id. at 35:13-23. They also spoke nearly every day. Id. at 11:20-25.

         2.      Mr. Paige testified that D.K. never said (1) anything about bitcoin, (2) that he

  owned bitcoin, (3) that he was involved in creating bitcoin, or (4) that Dr. Wright was his

  business partner. Ex. A at 12:1-7.

         3.      Mr. Carter Conrad was a close friend of D.K. and his business partner in

  Computer Forensics LLC. C. Conrad Depo. Tr. 8:22-25; 9:14-11:6, attached as Exhibit B. They

  spoke daily or at least every other day. Id. at 8:22-9:1.

         4.      Mr. Conrad testified that D.K. never said (1) anything about bitcoin, (2) that he

  owned bitcoin, (3) that he was involved in creating bitcoin or bitcoin-related intellectual

  property, or (4) that Dr. Wright was his business partner. Id. at 14:10-12; 16: 17-21; 17:21-25.

         5.      Mr. Kimon Andreou was a close friend of D.K. K. Andreou Depo. Tr. 7:14-19,

  attached as Exhibit C. He visited D.K. almost every day while he resided in the VA hospital

  from 2011 through 2013. Id. at 11:20-12:-25.

         6.      Mr. Andreou recalls D.K. telling him that he was not close with Ira Kleiman

  (“I.K.”). Id. at 21:14-21.

         7.      Mr. Andreou testified that D.K. never said (1) that he owned bitcoin, (2) that he

  was involved in creating bitcoin or bitcoin related intellectual property, or (3) that Dr. Wright




                                                    1
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 5 of 11



  was his business partner. Id. at 19:20-21:3. Mr. Andreou also testified that D.K. only spoke

  highly of Dr. Wright. Id.

          8.      Ms. Kursten Karr was D.K. fiancée. K. Karr Decl. ¶ 2, attached as Exhibit D. She

  lived with him from around 2001 through 2007 or 2008. Id. ¶ 2. They kept in touch up until

  D.K.’s death. Id.

          9.      Ms. Karr testified that D.K. never said anything bitcoin or cryptocurrency. Ex. D

  ¶ 3. She also testified that D.K. only described Dr. Wright as being a friend, and that he never

  described Dr. Wright as a business partner or mentioned that they had any business interests

  together. Id. ¶ 4.

          10.     Mr. Kaleb Jones is Ms. Karr’s now-adult son. K. Jones Decl. ¶ 2, attached as

  Exhibit E. Mr. Jones lived with D.K. from 2001 through around 2010. Id. He considered D.K. as

  a father figure. Id. ¶ 3

          11.     Jones testified that D.K. never said anything bitcoin or that he had a business

  partnership with Dr. Wright. Ex. E ¶ 4

          12.      Mr. David Kahurcik was D.K.’s accountant. D. Kahurcik Depo Tr. 25:2-24,

  attached as Exhibit F. D.K. never told him anything about bitcoin. Id. at 29:10-11.

   B.     Dave Was in Significant Financial Distress Years Before His Death

          13.     In the years before his death, while he lived in the VA, D.K. could not afford to

  pay his mortgage; he stopped paying his mortgage on October 1, 2012. See Foreclosure

  Complaint ¶ 5, attached as Exhibit G.

          14.     He told Mr. Andreou that he was trying to save his home through a refinance. Ex.

  C at 103:20-23. He was never able to get the refinance to save his house from foreclosure. Ex. B

  at 18:7-14.



                                                   2
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 6 of 11



          15.    D.K. also could not pay his cell phone bill. Ex. B at 19:8-24. Although D.K.

  would not ask, his close friends Messrs. Paige and Conrad would pay his cell phone bill. Id.

  They paid D.K. cell phone bill did this because it was the only way D.K. was connected to the

  world while living in the VA. Id.

          16.    D.K.’s credit report shows that on April 22, 2013, just four days he was found

  dead, he applied for credit from Springleaf Financial. D. Kleiman Credit Report at 5, attached as

  Exhibit H. Springleaf Financial is a subprime lender that focuses a subprime, high-rate loans.

  Expert Report of W. Nicholson ¶¶ 10-13, attached as Exhibit I. He was likely denied that loan.

  Id. ¶ 13.

   C.     Dave Had No Experience Working With Blockchain Technology, and He Never Held
          Himself Out To Know About the Technology

          17.    D.K. never took any higher education courses related to information technology.

  K. Andreou Depo. Tr., Exhibit 1 at 3, attached as Exhibit C.

          18.    D.K. obtained certifications about computer forensics and security from reading

  books on those topics that came with a certification test. See City of Lake Worth’s Office of

  Human Resources/Risk Management Memorandum, dated August 19, 2009, at 2, attached as

  Exhibit J.

          19.    However, none of D.K.’s certifications had anything to do with blockchain

  technology. See Expert Report of K. Madura ¶¶ 29-41, attached as Exhibit K.

          20.    Furthermore, D.K. was hired to serve as an expert witness in the field of computer

  forensics. D. Kleiman Decl. ¶ 1, attached as Exhibit L.

          21.    In an expert report that D.K. prepared just two weeks before his death, D.K.

  discusses his experience with computers, and he does not say that he has experience with

  blockchain technology or bitcoin. Id. ¶¶ 1, 2. D.K. prepared this declaration well after blockchain

                                                  3
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 7 of 11



  and bitcoin had become mainstream in the information technology community. Ex. C at 64:23-

  65:4 (discussing that bitcoin became computer news in 2010 or 2011 when a person famously

  purchased Dominos’ pizza with bitcoin).

   D.    Ira Kleiman Destroys Dave’s Work Papers and Re-Formats His Hard Drives

         22.     Ira Kleiman (“I.K.”) testified that D.K. was purportedly working on bitcoin as a

  secretive project. I. Kleiman January 10, 2020 Depo. Tr. at 22:19-20. However, I.K. also testified

  that during Thanksgiving dinner in 2009, D.K. purportedly told him that he was working with a

  wealthy foreign man to develop digital currency and that it would be “bigger than Facebook,”

  then drew for him what would become the symbol for bitcoin. Id. at 14:8-22:5. attached as

  Exhibit M. No one else heard this statement. Id. at 96:21-97:21. I.K. testified that he believed D.

  Kleiman was working on bitcoin as a secretive project. Id. at 16:22-17:12.

         23.     I.K. never asked D.K. about this statement again, even after bitcoin had gone

  mainstream. Id. at 22:6-23.

         24.     After D.K.’s death, I.K. was appointed the personal representative of the Estate of

  D.K. Second Amended Complaint (“SAC”) ¶ 1.

         25.     Upon becoming the personal representative, Ira took possession of D.K.’s

  belongings, and threw away his work papers and re-formatted some of his hard drives. I.

  Kleiman April 8, 2019 Depo. Tr., Exhibit 6 at 1-2, attached as Exhibit N. I.K. discarded D.K.’s

  work papers and reformatted his hard drives without looking for any evidence of what D.K.

  allegedly had told him in 2009. Id. at 45:5-8.

         26.     I.K. continued writing his own data to those hard drives for six years, until 2019.

  Ex. N at 53:6-54:17. I.K.’s re-formatting and continued use of D.K’s devices caused whatever




                                                   4
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 8 of 11



  data D.K had stored on them to be permanently deleted. See N. Chambers Expert Report ¶ 45,

  attached as Exhibit O.

         27.     I.K. also came into possession of a few of D.K.’s hard drives, which he did not re-

  format. Ex. M at 55:16-25. He has made no attempt to access those drives.

         28.     He also has made no attempt to access several of D.K.’s email accounts, which

  we just learned during his January 10, 2020 deposition. Ex M. at 76:5-77:15.

   E.    The Australian Court Notified Plaintiffs of The Australian Lawsuits

         29.     D.K. used a single mailbox for all of his business affairs and some of his personal

  affairs (the “Mailbox”). Ex. B at 26:3-9.

         30.     The address for that Mailbox was 4371 North Lake Boulevard, Palm Beach, FL

  33410. Id.

         31.     I.K. was aware of this address even before D.K. died because D.K. placed the

  address on his emails’ signature block. See, e.g., D. Kleiman’s email to I. Kleiman and others,

  dated October 9, 2010, attached as Exhibit P.

         32.     W&K Info Defense Research LLC’s members decided to list the Mailbox as its

  official mailing address. See W&K’s Articles of Incorp. at D.E. 83-3 at 2-3.

         33.     In the Australian lawsuits, which are referenced in the SAC ¶ 117, the Supreme

  Court of New South Wales sent a Notice of Listing of at least one those lawsuits to D.K. and

  W&K’s mailing address. Exhibit 2 to C. Conrad’s Depo. [Ex. B] at 2.

         34.     Specifically, on September 3, 2013, the Supreme Court of New South Wales

  issued the Notice of Listing for the case styled Craig Steven Wright v. W&K Info Defense

  Research LLC, Case No. 2013/00245661. Exhibit 2 to C. Conrad’s Depo. [Ex. B] at 1. The

  Notice of Listing stated that on October 30, 2013, at 9 a.m., the case would be “listed for



                                                   5
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 9 of 11



  Directions” in the “Supreme Court-Civil, Supreme Court Sydney Court 9C Queens Square

  Sydney,” and warned that “[i]f you do not appear at Court, this matter may be dealt with in your

  absence.” Id. Finally, the Notice of Listing stated that “[l]isitng details for the cases are”

  available by, inter alia, an internet website link. Id.

          35.       D.K.’s business partner and close friend, Mr. Conrad, testified that he remembers

  receiving the Notice of Listing and marked the envelope as being received on October 10, 2013.

  Ex. B. at 25:20-26:17. I.K. knew that the Notice of Listing was received at W&K’s mailing

  address before he filed this action. Exhibit 9 to P. Paige Depo. [Ex. A] at 1.

          36.       Notably, Mr. Paige communicated with I.K. and asked him to take over control

  over the Mailbox and pay for its renewal, but he declined to do so. Exhibit 11 to P. Paige Depo.

  [Ex. A] at 1-2.

   F.     Plaintiffs’ Intellectual Property

          37.       Plaintiffs describe their intellectual property to include, inter alia, “[b]lockchain

  based technologies and the commercialization of [b]lockchain and smart contract system

  research.” Exhibit 10 to I. Kleiman April 8, 2019 Depo. [Ex. N] at 7 (Interrogatory Response 7).

   G.     Ms. Lynn Wright Testifies That She Has an Ownership Interest in W&K

          38.       Ms. Lynn Wright is the ex-wife of Dr. Wright. L. Wright Depo. Tr. 9:4-5.,

  attached as Exhibit Q.

          39.       She speaks with Dr. Wright very infrequently. Ex. Q at 44:-6-8.

          40.       Ms. Lynn Wright testified that she has an ownership interest in W&K, which is

  evidenced by her divorce decree. Ex. Q at 28:17-30:5; 98:1-12.

          41.       She explained that the purpose of W&K was to submit tenders to the Department

  of Homeland Security (“DHS”). Ex. Q at 16:1-18:21.



                                                       6
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 10 of 11



            42.   She met D.K. when she and Dr. Wright visited Orlando, Florida for a cyber

   security conference. Ex. Q at 16:17-19. D.K. was included in W&K so that the tenders would

   come from an American company, and because D.K. was a veteran. Ex. Q at 16:1-18:21. DHS

   denied the tenders See D.E. 83-21 at 4.

            43.   She didn’t have any concerns about her ownership interest in W&K after the

   tenders to DHS were denied because she thought W&K was worthless at that point. Ex. Q at

   29:13-25.

   H.       There Was no “Fraud” When Dr. Wright Contacted Ira

            44.   On February 11, 2014, Dr. Wright contacted I.K.’s father and told him to secure

   D.K.’s devices, including bitcoin wallet files. SAC ¶ 133. I.K. began corresponding with Dr.

   Wright, shortly thereafter. Id. ¶ 134. Dr. Wright recommended that I.K. give D.K.’s devices to

   D.K.’s friends, Messrs. Paige and Conrad, because they are computer forensic experts who could

   help preserve and recover data from the devices. See I. Kleiman April 8, 2019 Depo. Tr., Exhibit

   1 at 1-2, attached as Exhibit N.

            45.   Just a month after Dr. Wright told I.K. to preserve D.K.’s devices, as of April 23,

   2014, I.K. began questioning Dr. Wright’s actions. I. Kleiman’s email to C. Wright at D.E. 83-24

   at 20.

            46.   I.K. testified that he cannot tell how or when the purported “theft” occurred.

   Exhibit M at 156:12-159:6. I.K. also testified that he didn’t know how anything Dr. Wright said

   or did induced him to take any actions. Id. at 164:18-19.

            47.   Mr. Joseph Karp, Esq. is a lawyer with more than 40 years of experience. J. Karp

   Depo. Tr. 5:14-19, attached as Exhibit R.




                                                   7
Case 9:18-cv-80176-BB Document 488 Entered on FLSD Docket 05/08/2020 Page 11 of 11



             48.     Mr. Karp represented I.K. during the time that he was representative of the estate

   and while I.K. spoke to Dr. Wright. Ex. N. at 78:13-24.

             49.     Mr. Karp sat in on calls that I.K. had with Dr. Wright. Ex. R at 70:22-71:2.

             50.     Plaintiffs have marked documents as work product made in the anticipation of

   litigation as early as February 2014. Plaintiffs’ Privilege Log, attached as Exhibit S.2




   2
       This is an excerpt of the relevant portion of plaintiffs’ privilege log.
                                                        8
